     Case 3:20-cv-01037-L-DEB Document 25 Filed 05/28/21 PageID.110 Page 1 of 2



1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
7                           SOUTHERN DISTRICT OF CALIFORNIA
8
9    VERONICA G. OCHOA, et al.,                              Case No.: 3:20-cv-1037-L-DEB
10                                         Plaintiffs,
11   v.
                                                             ORDER DISMISSING CASE
12   SAN DIEGO COUNTY CREDIT                                 WITHOUT PREJUDICE
13   UNION,
14                                    Defendant.
15
           On July 10, 2020, the Court granted Plaintiffs and Defendant San Diego County
16
     Credit Union’s (“SDCCU”) joint motion to submit the claims to arbitration. (Doc. No. 9).
17
     The Court also stayed Plaintiffs’ prosecution of claims against SDCCU in this action. Id.
18
           On September 28, 2020, Plaintiffs voluntarily dismissed Defendant Equifax with
19
     prejudice. (Doc. No. 15). On October 30, 2020, the Court granted a joint motion to
20
     dismiss Defendant TransUnion with prejudice. (Doc. No. 21). There was no further
21
     activity in the case. (See Docket).
22
           Therefore, on May 7, 2021, the Court issued an order to show cause as to why it
23
     should not dismiss the case without prejudice under Civil Local Rule 41.1. (Doc. No. 22).
24
           Based on the responses to the order to show cause, it is apparent Plaintiffs never
25
     commenced arbitration against SDCCU. (Doc. No. 23 at 3; Doc. No. 24). Plaintiffs
26
     intend to initiate arbitration in June 2021 – almost one year after the Court granted
27
28

                                                         1

                                                                              3:20-cv-1037-L-DEB
     Case 3:20-cv-01037-L-DEB Document 25 Filed 05/28/21 PageID.111 Page 2 of 2



1    Plaintiffs and SDCCU’s joint motion. (Doc. No. 24). Plaintiffs request the Court not
2    dismiss the case. Id.
3          When, as here, all the claims raised in an action are subject to arbitration, courts
4    may either stay the action or dismiss it outright. Johnmohammadi v. Bloomingdale’s,
5    Inc., 755 F.3d 1072, 1074 (9th Cir. 2014). Based on the foregoing, the Court
6    DISMISSES WITHOUT PREJUDICE this action. This order does not preclude either
7    party from returning to court to confirm, vacate, or modify the arbitration award as
8    provided in 9 U.S.C. section 1 et seq.
9          IT IS SO ORDERED.
10   Dated: May 28, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2

                                                                            3:20-cv-1037-L-DEB
